Charlene Davis appeals a district court judgment that affirmed the Commissioner’s denial of her application for social security disability benefits. The court sent a letter to the parties inquiring why the case should not be submitted without oral argument, and neither party responded. Upon examination, we unanimously agree that oral argument is not needed in this appeal. Fed. R.App. P. 34(a).
On appeal, Davis argues that the Commissioner erred: (1) by concluding that her mental impairment did not equal the severity of listing at 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.05(C), and (2) by relying on testimony by the vocational expert that was prompted by an improper hypothetical question.
Upon review of the briefs, the district court’s decision, and the administrative record, we conclude that the district court’s decision is fully supported in law and in fact. Because the district court articulated detailed and specific reasons that pointedly address Davis’s contentions, we conclude that the issuance of a detailed written opinion would serve no useful purpose.
Accordingly, we affirm the district court’s judgment for the reasons stated by the district court in the opinion and order entered on February 28, 2001.